 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11   DAMONE DANIEL,                       )   Case No. 2:14-cv-06219-VAP (JDE)
                                          )
12                       Plaintiff,       )
                                          )   ORDER ACCEPTING FINDINGS
13                  v.                    )
                                          )   AND RECOMMENDATION OF
14   CITY OF BURBANK, et al.,             )   UNITED STATES MAGISTRATE
                                          )   JUDGE
                                          )
15                       Defendants.      )
                                          )
16                                        )
                                          )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the relevant filings
19   in this action, including the Complaint (Dkt. 3) filed by Plaintiff Damone
20   Daniel (“Plaintiff”), the Motion for Summary Judgment filed by Plaintiff (Dkt.
21   47, “Plaintiff’s Motion”) and supporting and opposing papers, the Motion for
22   Summary Judgment filed by Defendant City of Burbank, sued as the City of
23   Burbank and the Burbank Police Department (Dkt. 48, “Defendant’s Motion”)
24   and supporting and opposing papers, and the Report and Recommendation of
25   the assigned Magistrate Judge (Dkt. 66).
26         Although Plaintiff requested and received an extension of time to April
27   11, 2019 to file objections to the Report and Recommendation, no party filed
28   any objections to the Report and Recommendation within the time permitted
 1   or timely sought further additional time in which to do so. The Court notes
 2   that a week after the extended time to file objections to the Report and
 3   Recommendation had passed, on April 18, 2019, Defendant City of Burbank
 4   filed a document entitled “Defendant’s Objection to Plaintiffs’ [sic] Motion for
 5   Leave to File Out of Time Motion to Reconsider.” Dkt. 69. However, the
 6   Court did not receive any such motion to reconsider from Plaintiff. As no party
 7   filed any timely objections to it, the Report and Recommendation is approved
 8   and accepted.
 9            THEREFORE, IT IS HEREBY ORDERED THAT:
10      1.     Defendant’s Motion is: GRANTED as to Plaintiff’s civil rights claims
11              (Claims One, Two, Three, and Seven in the Complaint) and those
12              claims are dismissed with prejudice as to the City of Burbank and the
13              Burbank Police Department;
14      2.     Defendant’s Motion is DENIED as to Plaintiff’s state law claims
15              (Claims Four, Five, Six and Eight in the Complaint);
16      3.     Plaintiff’s Motion is DENIED;
17      4.     All claims against Defendant Liscano and the DOES 1-10 are
18              dismissed without prejudice for failure to prosecute and failure to
19              timely serve process; and
20      5.     The Court declines to exercise supplemental jurisdiction as to
21              Plaintiff’s state law claims (Claims Four, Five, Six and Eight in the
22              Complaint) as to the City of Burbank and the Burbank Police
23              Department and those claims are dismissed without prejudice to
24              Plaintiff raising those claims in state court.
25
     Dated: April 30, 2019
26
                                                    ______________________________
27                                                  VIRGINIA A. PHILLIPS
28                                                  Chief United States District Judge

                                                2
